PER CURIAM.
Straughn Thomas Taylor appeals the district court’s order denying his motion for review of his sentence for conspiracy. The district court denied Taylor’s motion pursuant to 28 U.S.C.A. § 2255 (West Supp.2001) in March 2001. Hence, the court properly found that it lacked authority to review Taylor’s present motion because it effectively sought habeas relief and Taylor has not received authorization from this Court to file a successive § 2255 motion. See 28 U.S.C.A. § 2244 (West Supp.2001). Accordingly, we deny a certificate of appealability and dismiss this appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.